Case: 21-40015     Document: 00516154427         Page: 1     Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 5, 2022
                             No. 21-40015                               Lyle W. Cayce
                         consolidated with                                   Clerk
                             No. 21-40017
                           Summary Calendar
                 _________________________________

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   William Samuel McLean, Jr.,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:93-CR-47-1
                            USDC No. 4:93-CR-22-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          William Samuel McLean, Jr., federal prisoner # 04259-078, pleaded
   guilty to two counts of using a firearm during and in relation to a crime of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40015          Document: 00516154427              Page: 2      Date Filed: 01/05/2022




                                           No. 21-40015
                                         c/w No. 21-40017
   violence in violation of 18 U.S.C. § 924(c)(1)(A). In a separate criminal
   proceeding, McLean pleaded guilty to four counts of interference with
   commerce by threats or violence in violation of the Hobbs Act, 18 U.S.C.
   § 1951.
          McLean appeals the district court’s denial of his subsequent motions
   for compassionate release pursuant to the First Step Act of 2018, Pub. L. No.
   115-391, § 603(b)(1), 132 Stat. 5194 (2018) and 18 U.S.C. § 3582(c)(1)(A)(i).1
   He has also moved to supplement his reply brief with various exhibits,
   including correspondence from the Bureau of Prisons (BOP) and other
   materials in support of his argument for compassionate release. This court
   reviews a district court’s decision denying compassionate release for abuse
   of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          According to McLean, the district court erred in denying his request
   for compassionate release based on his failure to comply with
   § 3582(c)(1)(A)’s exhaustion requirement. The Government has filed a
   letter brief urging this court to vacate the district court’s order and remand
   the case because McLean had, in fact, exhausted his administrative remedies
   by submitting requests for compassionate release to the warden.
          As the Government points out, it is undisputed that McLean
   submitted two requests for compassionate release to the warden and that,
   after more than 30 days passed, the warden denied those requests. The
   district court nonetheless denied McLean’s § 3582(c)(1)(A)(i) motions for
   failure to exhaust his administrative remedies based on the reason the warden
   gave for denying compassionate release: McLean failed to provide the
   warden with a suitable release plan. See 28 C.F.R. § 571.61(a)(2).



          1
              McLean filed identical motions in both of his criminal cases.




                                                 2
Case: 21-40015        Document: 00516154427              Page: 3       Date Filed: 01/05/2022




                                          No. 21-40015
                                       c/w No. 21-40017
           This court has stated that § 3582(c)(1)(A)’s “requirement that a
   defendant file a request with the BOP before filing a motion in federal court
   is a nonjurisdictional claim-processing rule.” United States v. Franco, 973
   F.3d 465, 468 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020). We have also
   held that mandatory but nonjurisdictional procedural filing requirements
   may be waived. See, e.g., United States v. Martinez, 496 F.3d 387, 388 (5th
   Cir. 2007); see also Eberhart v. United States, 546 U.S. 12, 18 (2005).
           Here, the Government did not invoke § 3582(c)(1)(A)’s exhaustion
   requirement as a basis for denying relief. Instead, the Government argued
   that the district court should deny McLean’s motions on the merits because,
   among other things, McLean had failed to set forth an appropriate release
   plan as required by § 571.61(a)(2). The district court decided sua sponte that
   McLean had failed to exhaust his administrative remedies.
           Because the Government did not raise exhaustion, the district court
   abused its discretion in denying McLean’s request for compassionate release
   based on his purported failure to comply with § 3582(c)(1)(A)’s exhaustion
   requirement. The district court also erred to the extent that it dismissed
   McLean’s motions for lack of jurisdiction.2 See Franco, 973 F.3d at 468;
   see also United States v. Shkambi, 993 F.3d 388, 390 (5th Cir. 2021).
           Based on the foregoing, the order of the district court is VACATED,
   and this case is REMANDED for further consideration of McLean’s
   motions on the merits. McLean’s motion to supplement his reply brief with
   various exhibits is DENIED.




           2
            On the first page of the district court’s order, it found that “the motions must be
   DISMISSED for lack of jurisdiction.” At the conclusion of its order, however, the court
   ordered that McLean’s § 3582(c)(1)(A)(i) motions be “DENIED without prejudice.”




                                                3